      CASE 0:18-cr-00150-DWF-HB Document 168 Filed 02/05/20 Page 1 of 7



                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA
                         District Court File No. 18-150 (DWF/HB)

UNITED STATES OF AMERICA,                          )
                                                   )       RESPONSE IN
       Plaintiff,                                  )       OPPOSITION TO
                                                   )       DEFENDANT’S MOTION
       v.                                          )       FOR A NINE-WEEK
                                                   )       CONTINUANCE OF
MICHAEL HARI,                                      )       THE TRIAL DATE
                                                   )
       Defendant.                                  )



       The United States of America, through its attorneys, Erica H. MacDonald, United

States Attorney for the District of Minnesota, and Assistant United States Attorneys Julie

E. Allyn, John Docherty, and Allison Ethen, responds as follows in opposition to the

defendant’s eve of trial motion for a nine-week continuance of the trial. The defense

continuance motion was filed with this Court on Tuesday, February 4, 2020, as CM/ECF

Document No. 166.

                                      CHRONOLOGY

       A chronology of some key dates in this trial may be helpful to evaluating the defense

motion.

       On August 5, 2017, the Dar al-Farooq Islamic Center in Bloomington, Minnesota

was bombed by the defendant and two co-conspirators, Michael McWhorter and Joe

Morris. Following months of investigation, an anonymous tip to federal law enforcement

in Illinois eventually led to the arrest of defendant and several others in the Central District

of Illinois. On April 4, 2018, a federal grand jury in that district indicted the defendant and

                                                   1
      CASE 0:18-cr-00150-DWF-HB Document 168 Filed 02/05/20 Page 2 of 7



others for illegal possession of a machine gun. On May 2, 2018, the same grand jury added

a charge of attempted arson, charging defendant and others with throwing an incendiary

device into the Women’s Health Practice, a clinic that offered abortion services, in

Champaign, Illinois. The superseding indictment also charged the defendant and others

with violating the Hobbs Act, alleging violent interference with commerce by perpetrating

armed robberies of Wal-Mart stores in the towns of Watseka and Mount Vernon, Illinois,

conducting armed home invasions in Ambia, Indiana, and damaging railway tracks near

the Illinois town of Effingham, an act of sabotage that had been followed up with a threat

to the railway that unless a ransom was paid, more acts of sabotage would follow; and

planting explosives on the property of a resident of Clarence, Illinois.

       In Minnesota, a grand jury returned the indictment in this case on June 20, 2018,

which charged the defendant, plus Michael McWhorter and Joe Morris, with civil rights

and explosives charges related to the Dar al-Farooq bombing. Defendants Morris and

McWhorter resolved all the charges against them, in both Illinois and Minnesota, in a single

Minnesota proceeding held before this Court on January 24, 2019.

       The defendant’s trial requests have been constantly changing. A year ago, on

February 4, 2019, defendant sought to block his transfer from Illinois to Minnesota, stating

he wished to be tried in Illinois first. On June 3, 2019, the defendant responded to the

government’s request to move the July 15, 2019 trial date in the Illinois case to a date

following the Minnesota trial with accusations of governmental bad faith.

       On August 1, 2019, the defendant changed his mind and asked that his Minnesota

trial take place before his Illinois trial. His request was granted.

                                                  2
      CASE 0:18-cr-00150-DWF-HB Document 168 Filed 02/05/20 Page 3 of 7



       On October 7, 2019, this Court ordered trial of the Minnesota case to begin in St.

Paul on February 20, 2020. Trial documents, such as jury instructions and proposed voir

dire questions, motions in limine, exhibit and witness lists, and trial briefs were ordered to

be filed no later than 4:30 p.m. on Thursday, February 6, 2020.

       On December 26, 2019, the Minnesota prosecutors notified defense counsel that

they had discovered that summaries of recorded phone calls, made while defendant was

detained in Illinois, between the defendant and his Minnesota counsel, had been

inadvertently forwarded to the Minnesota prosecutors. No member of the Minnesota trial

team had been exposed to any of the content of the calls. The U.S. Attorney’s Office

appointed a senior prosecutor to investigate and that person provided a detailed letter to the

defense by hand delivery on January 9, 2020. Following an amicable conversation between

defense counsel and the prosecutors on December 26, 2019, in which the prosecutors

disclosed the issue, nothing further was heard of substance from the defense concerning

the attorney-client issue until the February 4, 2020 continuance request.1 No motions were

filed, no requests for further information were forthcoming, and no substantive questions

were asked.

       On January 6, 2020, in yet another reversal of position, the defendant filed a motion

to change venue of his Illinois case to Minnesota. Had that motion been granted, a

continuance of the Minnesota trial might have been required. At the conclusion of a



       1
         Defense counsel did ask what the timeline was for receiving the relevant disc of
call summaries from the government, but there were no substantive communications about
the issue.
                                                  3
      CASE 0:18-cr-00150-DWF-HB Document 168 Filed 02/05/20 Page 4 of 7



hearing on February 4, 2020, however, Senior Judge Michael Mihm in the Central District

of Illinois denied the motion from the bench. Within a few hours, the defense filed the

instant motion for a nine week-long continuance. And, in yet one more change of the

defendant’s constantly evolving position on which district should try him first, he now

wants a Minnesota trial date of April 27, 2020, which is after his currently-scheduled

Illinois trial date of March 30, 2020.

      DEFENDANT’S CLAIMS ABOUT DISCOVERY ARE INACCURATE

       Defendant’s discovery statistics are inaccurate. Upon receipt of the defense motion,

the U.S. Attorney’s Office reviewed the volume of disclosures made over the time period

covered by the statistics set out in defendant’s motion. Defendant’s statistics are nearly

double those of the prosecution. It would have been preferable had defendant consulted

with the prosecution, because this discrepancy might have been resolvable. Over the entire

course of this litigation, whenever the defense has approached the U.S. Attorney’s Office

with requests about where in the disclosures to find certain items, the U.S. Attorney’s

Office has responded, usually with specific Bates numbers. Two examples of this are

attached in a sealed appendix to this response. Many more requests have been answered

less formally, by email.

       In addition, the defense complains that certain laboratory reports were received only

recently. In some cases they are correct. All but one of the expert disclosures identified in

the defense motion were made during the last week of December 2019, about six weeks

ago, and are only now being identified by the defense as a problem. The defense also omits

from their motion that a number of expert reports were disclosed to them a year ago, and

                                                 4
      CASE 0:18-cr-00150-DWF-HB Document 168 Filed 02/05/20 Page 5 of 7



then were re-disclosed in a consolidated format in the last week of December 2019. The

defense has also identified as late-received laboratory reports the work of FBI forensic

scientists Raleigh Parrott and Jason Barrow. These two scientists will testify only as to

Rule 404(b) evidence. The work of FBI fingerprint examiner Jacqueline Slebrch is also

called out specifically in the defense motion. Ms. Slebrch’s report indicates that no

fingerprint identifications were effected. When Ms. Slebrch testifies, it will be only to give

the jury a short primer on the general principles of fingerprint identification, and to the

inherent difficulty of attempting to perform fingerprint identification on fragments of an

exploded bomb.       In sum, of the four forensic reports specifically identified in the

defendant’s motion, two are 404(b) witnesses, and one is a negative results witness. The

remaining report, of Amanda Bakker, was disclosed at the end of December.

       It should also be noted that when the FBI Laboratory provides disclosure materials

to federal prosecutors, they include a substantial amount of extraneous material, such as

standard operating procedures of the laboratory.            The government disclosed those

extraneous materials when it turned laboratory documents over to the defense in this case.

The documents that truly matter to this trial – the scientist’s report, the scientist’s lab notes,

and the scientist’s curriculum vitae – are only a part of the disclosures in this case.

       The government acknowledges that the discovery in this case is substantial. It is

not, however, nearly as substantial as the discovery typically associated with a cybercrime

or fraud case, which can run to many times the volume of discovery in this case. This is,

at bottom, a violent crimes conspiracy case, with the volume of discovery that is expected

for such a case.

                                                    5
      CASE 0:18-cr-00150-DWF-HB Document 168 Filed 02/05/20 Page 6 of 7



    GRANTING THIS EVE OF TRIAL CONTINUANCE MOTION WILL
RESULT IN SUBSTANTIAL HARDSHIP, AND PARTICULARLY HARD HIT
WILL BE THE MEMBERS OF THE DAR AL FAROOQ MOSQUE

       This case has been pending for a year and a half, and the defendant has been in

Minnesota pending trial for one year. The issue of inadvertent disclosure of summaries of

calls between the defendant and his counsel came up six weeks ago, and there had been no

motion filed by the defense until yesterday, February 4, 2020 – and even then, what the

defense filed was a motion for a continuance that contained within it a statement that

motions about the inadvertent disclosure might be filed in the future. The defense claims

about laboratory discovery are matters that have been known to the defense for six weeks.

It was only upon getting a negative result in the Central District of Illinois on their motion

for change of venue that the defense filed a continuance motion in this Court.

       The prosecutors have recently been conducting their last pretrial interviews with

witnesses. (Reports of those interviews are being written and will be disclosed.) The

interviews with Dar al-Farooq congregants have been particularly poignant. The impact

of this crime on people who were in the mosque when it was bombed, and on members of

the larger Dar al-Farooq community, run very deep and are still having a serious impact on

people’s lives. Several of these community members expressed the hope that this trial

would soon be behind them, and that having the trial concluded would help them move on.

The effect of a nine week continuance on them should be a factor in the Court’s decision.

                                      CONCLUSION

       The United States has been willing to work with the defense in the past to assist

with questions about our disclosures, and we will continue to do so. The motion for a

                                                  6
     CASE 0:18-cr-00150-DWF-HB Document 168 Filed 02/05/20 Page 7 of 7



continuance was only filed after a change of venue motion in Illinois was denied. It comes

only two weeks before trial but is premised, in large part, on events that occurred six weeks

ago. A continuance would work a hardship on members of the Dar al-Farooq community,

and it comes in the context of a long history of the defendant trying to manipulate the

scheduling of his trial. The motion should be denied.



Date: February 5, 2020                            Respectfully Submitted,

                                                  ERICA H. MacDONALD
                                                  United States Attorney

                                                  s/ John Docherty

                                                  BY: JOHN DOCHERTY
                                                  Assistant United States Attorney
                                                  Atty. Reg. No. 017516X

                                                  JULIE E. ALYNN
                                                  Assistant United States Attorney
                                                  Atty. Reg. No. 256511

                                                  ALLISON ETHEN
                                                  Assistant United States Attorney
                                                  Atty. Reg. No. 0395353




                                                 7
